Action to recover damages for the death of plaintiff’s intestate, resulting from blood poisoning which developed when his heel was pierced by a sharp nail concealed under the lining of a shoe that his mother had purchased for him from defendant Frederick Loeser & Co., Inc., and which said defendant had purchased from appellant, the manufacturer. Appeal from order denying appellant’s motion to dismiss the complaint as against it for insufficiency. Order affirmed, with ten dollars costs and disbursements. (Garvey v. Namm, 136 App. Div. 815.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.